            Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 1 of 43




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

 ANYWHERECOMMERCE, INC. and
 BBPOS LIMITED

        Plaintiffs,

                          v.
                                                  Civil Docket No: 1:19-cv-11457-IT
 INGENICO INC., INGENICO CORP.,
 and INGENICO GROUP SA,

        Defendants.


      ANYWHERECOMMERCE, INC.’S AND BBPOS LIMITED’S ANSWER TO
          INGENICO, INC.’S SECOND AMENDED COUNTERCLAIMS

       Plaintiffs / Counterclaim-Defendants AnywhereCommerce, Inc. (“AnywhereCommerce”)

and BBPOS Limited (“BBPOS,” and together, “Counterclaim-Defendants”), by and through their

attorneys, hereby submit this Answer to Defendant / Counterclaim-Plaintiff Ingenico, Inc.’s

Second Amended Counterclaims [Doc. 78] (referred to hereinafter as the “Counterclaims”),

responding as follows:

       1.       Counterclaim-Defendants admit that ROAM Data, Inc. (“ROAM”) merged into

Ingenico, Inc. The Am. Counterclaims themselves are a writing, which speaks for itself, and

Counterclaim-Defendants deny any mischaracterization thereof, including any mischaracterization

of the underlying licensing agreement entered into by and between ROAM and BBPOS, which

further is a writing that speaks for itself. Ingenico, Inc.’s allegations regarding an “exclusive

license” and “exclusive worldwide license” state legal conclusions to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

Except as expressly admitted, Counterclaim-Defendants deny Paragraph 1 of the Counterclaims.

       2.       Denied.
            Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 2 of 43




       3.       Admitted.

       4.       Admitted.

       5.       Admitted.

       6.       Paragraph 6 of the Counterclaims states a legal conclusion to which no response is

required. Counterclaim-Defendants deny that they are liable for the Counterclaims.

       7.       Paragraph 7 of the Counterclaims states a legal conclusion to which no response is

required. Counterclaim-Defendants deny that they are liable for the Counterclaims.

       8.       Paragraph 8 of the Counterclaims states a legal conclusion to which no response is

required. To the extent that a response is required, it is denied that this Court has subject-matter

jurisdiction over Ingenico Inc.’s claim for patent infringement under the patent laws of the United

States. Counterclaim-Defendants deny that they are liable for the Counterclaims.

       9.       Paragraph 9 of the Counterclaims states a legal conclusion to which no response is

required. Counterclaim-Defendants deny that they are liable for the Counterclaims.

       10.      Counterclaim-Defendants do not contest, for purposes of this lawsuit only, venue

in the District of Massachusetts. The referenced document is a writing, which speaks for itself,

and Counterclaim-Defendants deny any mischaracterization thereof. By way of further response,

Counterclaim-Defendants state that their Complaint [Doc. 1] was originally filed in the United

States District Court for the Northern District of Georgia (the “Transferor Court”) on December

20, 2018. On July 2, 2019, the Transferor Court entered a Consent Order [Doc. 36], whereby,

upon the consent of all appearing parties, Defendants’ Motion to Transfer Venue under 28 U.S.C.

§ 1404 [Doc. 23] was granted, such that, in relevant part, the “entire action [was] transferred to the

United States District Court for the District of Massachusetts, Boston Division[,]” subject to this




                                                  2
           Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 3 of 43




Court’s application of the Transferor Court’s choice-of-law rules, as applicable.1 Except as

expressly admitted, Counterclaim-Defendants deny Paragraph 9 of the Counterclaims.

         11.      Counterclaim-Defendants             admit      that     Ingenico,       Inc.,     BBPOS,         and

AnywhereCommerce participate in the business of mobile payments. Counterclaim-Defendants

further admit that BBPOS designs and manufactures mobile payment devices. Except as expressly

admitted, Counterclaim-Defendants deny Paragraph 11 of the Counterclaims.

         12.      Counterclaim-Defendants admit that ROAM participated in the business of mobile

payments. Counterclaim-Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations that ROAM merged with and into an entity identified merely as

“Ingenico.” Except as expressly admitted, Counterclaim-Defendants deny Paragraph 12 of the

Counterclaims.

         13.      Counterclaim-Defendants admit that BBPOS and ROAM entered into that certain

“Engineering Development and License Agreement” on or around May 4, 2010, and which was

amended on or around August 15, 2010 (the “BBPOS-ROAM Licensing Agreement”).

Counterclaim-Defendants further admit that a copy of the referenced document is attached to the

Counterclaims as Exhibit 1. Counterclaim-Defendants further admit that ROAM merged into

Ingenico, Inc. Counterclaim-Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations regarding Ingenico, Inc.’s subjective rationale for referring to the

document attached as Exhibit 1 as “Ingenico-BBPOS Agreement.” Except as expressly admitted,

Counterclaim-Defendants deny Paragraph 13 of the Counterclaims.


1
  “[W]here a case is transferred pursuant to 28 U.S.C. § 1404(a), [a court] must apply the choice-of-law rules of the
State from which the case was transferred.” In re Volkswagen & Audi Warranty Extension Litig., 692 F.3d 4, 18 (1st
Cir. 2012) (citations omitted). In Georgia, “[t]he application of another jurisdiction’s laws is limited to statutes and
decisions construing those statutes. When no statute is involved, Georgia courts apply the common law as developed
in Georgia rather than foreign case law.” In re Equifax, Inc., Customer Data Sec. Breach Litig., 362 F. Supp. 3d 1295,
1311-12 (N.D. Ga. 2019) (citing Coon v. The Med. Ctr., Inc., 300 Ga. 722, 729, 797 S.E.2d 828 (2017).


                                                           3
            Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 4 of 43




       14.      The document attached as Exhibit 1 is a writing, which speaks for itself, and

Counterclaim-Defendants deny any mischaracterization thereof, including any mischaracterization

of it purportedly “reflect[ing]” that Ingenico Inc. and ROAM paid and provided “valuable

consideration” to BBPOS, as presumably evidenced thereby, any mischaracterization of the type

and quality of BBPOS’s purported services to be provided thereunder, or any mischaracterization

of the nature of the license so granted therein. Ingenico, Inc.’s allegations regarding “valuable

consideration” and an “exclusive license” state legal conclusions to which no response is required,

and Counterclaim-Defendants deny these allegations to the extent a response is required.

       15.      Ingenico, Inc.’s allegations regarding an “exclusive license” and the purported

scope thereof, insofar as purportedly “cover[ing]” and “extend[ing] to” certain technology and

products collectively identified in Paragraph 15 of the Counterclaims as “the devices (and portions

of devices) covered by the exclusive license” and further unilaterally defining the same as the

purportedly “Covered Mobile Payment Devices”, state legal conclusions to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

To the extent that the allegations of Paragraph 15 of the Counterclaims, including the injection of

phrases in quotations, i.e., “based upon the foundation of BBPOS” and “similar to or based upon”,

attempt to restate the substance of the document attached as Exhibit 1, which is a writing, the

document speaks for itself, and Counterclaim-Defendants deny any mischaracterization thereof,

including any mischaracterization of the nature and scope of the license so granted therein or any

mischaracterization of the document itself effected by selectively quoting only a portion of it.

Counterclaim-Defendants deny the allegations of Paragraph 15 of the Counterclaims, requiring a

response.




                                                4
          Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 5 of 43




       16.     Ingenico, Inc.’s allegations regarding the purportedly “Covered Mobile Payment

Devices” state a legal conclusion to which no response is required, and Counterclaim-Defendants

deny these allegations to the extent a response is required. The document attached as Exhibit 1 is

a writing, which speaks for itself, and Counterclaim-Defendants deny any mischaracterization

thereof, including any mischaracterization of the nature and scope of the license so granted therein,

any mischaracterization of BBPOS’s purported promises as to “exclusiv[ity]”, or any

mischaracterization of the purported “exception” thereto. Counterclaim-Defendants deny the

allegations of Paragraph 16 of the Counterclaims, requiring a response.

       17.     Ingenico, Inc.’s allegations regarding the purportedly “Covered Mobile Payment

Devices” state a legal conclusion to which no response is required, and Counterclaim-Defendants

deny these allegations to the extent a response is required. To the extent that the allegations of

Paragraph 17 of the Counterclaims, including those regarding what actions BBPOS purportedly

“agreed that it would not” engage with respect to the purportedly “Covered Mobile Payment

Devices”, attempt to restate the substance of the document attached as Exhibit 1, which is a writing,

the document speaks for itself, and Counterclaim-Defendants deny any mischaracterization

thereof, including any mischaracterization of the nature and scope of BBPOS’s purported duties

and obligations as set forth therein. Counterclaim-Defendants deny the allegations of Paragraph

17 of the Counterclaims, requiring a response.

       18.     Paragraph 18 of the Counterclaims states a legal conclusion to which no response

is required, and Counterclaim-Defendants deny these allegations to the extent a response is

required. Counterclaim-Defendants deny that they are liable for the Counterclaims.

       19.     Ingenico, Inc.’s allegations regarding the purportedly “Covered Mobile Payment

Devices” state a legal conclusion to which no response is required, and Counterclaim-Defendants



                                                 5
            Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 6 of 43




deny these allegations to the extent a response is required. To the extent that the allegations

regarding the purportedly “Covered Mobile Payment Devices” attempt to restate the substance of

the document attached as Exhibit 1, which is a writing, the document speaks for itself, and

Counterclaim-Defendants deny any mischaracterization thereof, including any mischaracterization

of the nature and scope of BBPOS’s purported duties and obligations as set forth therein.

Counterclaim-Defendants deny the allegations of Paragraph 19 of the Counterclaims, requiring a

response.

       20.      Ingenico, Inc.’s allegations regarding the purportedly “Covered Mobile Payment

Devices” state a legal conclusion to which no response is required, and Counterclaim-Defendants

deny these allegations to the extent a response is required. To the extent that the allegations

regarding the purportedly “Covered Mobile Payment Devices” attempt to restate the substance of

the document attached as Exhibit 1, which is a writing, the document speaks for itself, and

Counterclaim-Defendants deny any mischaracterization thereof, including any mischaracterization

of the nature and scope of BBPOS’s purported duties and obligations as set forth therein.

Counterclaim-Defendants deny the allegations of Paragraph 20 of the Counterclaims, requiring a

response.

       21.      Ingenico, Inc.’s allegations regarding the purportedly “Covered Mobile Payment

Devices” state a legal conclusion to which no response is required, and Counterclaim-Defendants

deny these allegations to the extent a response is required. To the extent that the allegations

regarding the purportedly “Covered Mobile Payment Devices” attempt to restate the substance of

the document attached as Exhibit 1, which is a writing, the document speaks for itself, and

Counterclaim-Defendants deny any mischaracterization thereof, including any mischaracterization

of the nature and scope of BBPOS’s purported duties and obligations as set forth therein.



                                               6
            Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 7 of 43




Counterclaim-Defendants deny the allegations of Paragraph 21 of the Counterclaims, requiring a

response.

       22.      The document attached as Exhibit 1 is a writing, which speaks for itself, and

Counterclaim-Defendants deny any mischaracterization thereof, including any mischaracterization

of the nature and scope of the license so granted therein. Ingenico, Inc.’s allegations regarding the

purportedly “Covered Mobile Payment Devices” state a legal conclusion to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

Counterclaim-Defendants deny the allegations of Paragraph 22 of the Counterclaims, requiring a

response.

       23.      Paragraph 23 of the Counterclaims states a legal conclusion to which no response

is required, and Counterclaim-Defendants deny these allegations to the extent a response is

required. Counterclaim-Defendants deny that they are liable for the Counterclaims.

       24.      The document attached as Exhibit 1 is a writing, which speaks for itself, and

Counterclaim-Defendants deny any mischaracterization thereof, including any mischaracterization

of the nature and scope of the license so granted therein. Ingenico, Inc.’s allegations regarding

BBPOS’s purported breach of the document attached as Exhibit 1 and the purportedly “Covered

Mobile Payment Devices” state legal conclusions to which no response is required, and

Counterclaim-Defendants deny these allegations to the extent a response is required.

Counterclaim-Defendants deny that they are liable for the Counterclaims.

       25.      The document attached as Exhibit 1 is a writing, which speaks for itself, and

Counterclaim-Defendants deny any mischaracterization thereof, including any mischaracterization

of the nature and scope of the license so granted therein or any mischaracterization of the nature

and scope of BBPOS’s purported duties and obligations as set forth therein. Ingenico, Inc.’s



                                                 7
          Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 8 of 43




allegations regarding BBPOS’s purported “promise[]” of an “exclusive” license, the purportedly

“Covered Mobile Payment Devices”, and BBPOS’s purported “violation” of the document

attached as Exhibit 1 state legal conclusions to which no response is required, and Counterclaim-

Defendants deny these allegations to the extent a response is required. Counterclaim-Defendants

deny the allegations of Paragraph 25 of the Counterclaims, requiring a response.

        26.     The document attached as Exhibit 1 is a writing, which speaks for itself, and

Counterclaim-Defendants deny any mischaracterization thereof, including any mischaracterization

of the nature and scope of BBPOS’s purported duties and obligations as set forth therein. Ingenico,

Inc.’s allegations regarding the purportedly “Covered Mobile Payment Devices” and BBPOS’s

purported “promises” to comply with applicable law and against infringement state legal

conclusions to which no response is required, and Counterclaim-Defendants deny these allegations

to the extent a response is required. Counterclaim-Defendants deny the allegations of Paragraph

26 of the Counterclaims, requiring a response.

        27.     Ingenico, Inc.’s allegations regarding the nature and scope of its purported

indemnity rights state legal conclusions to which no response is required, and Counterclaim-

Defendants deny these allegations to the extent a response is required. To the extent that the

allegations of Paragraph 27 of the Counterclaims, including the injection of the phrase in

quotations, i.e., “any claim brought by a third party against [Ingenico Inc.] as a result of or relating

to any actual or alleged breach hereof[]”, attempt to restate the substance of the document attached

as Exhibit 1, which is a writing, the document speaks for itself, and Counterclaim-Defendants deny

any mischaracterization thereof, including any mischaracterization of the nature and scope of

BBPOS’s duties and obligations as set forth therein or any mischaracterization of the document

itself effected by selectively quoting only a portion of it or by substituting in brackets therein



                                                   8
          Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 9 of 43




“Ingenico Inc.” for “the Company”. Counterclaim-Defendants deny the allegations of Paragraph

27 of the Counterclaims, requiring a response.

       28.     Paragraph 28 of the Counterclaims states a legal conclusion to which no response

is required, and Counterclaim-Defendants deny these allegations to the extent a response is

required. Counterclaim-Defendants deny that they are liable for the Counterclaims.

       29.     Counterclaim-Defendants admit that Ingenico, Inc. has asserted a right to indemnity

from BBPOS under the document attached as Exhibit 1. Ingenico, Inc.’s allegations regarding the

purportedly “Covered Mobile Payment Devices” and the nature and scope of its purported

indemnity rights state legal conclusions to which no response is required, and Counterclaim-

Defendants deny these allegations to the extent a response is required. Except as expressly

admitted, Counterclaim-Defendants deny Paragraph 29 of the Counterclaims.

       30.     Paragraph 30 of the Counterclaims states legal conclusions to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

Counterclaim-Defendants deny that they are liable for the Counterclaims.

       31.     Paragraph 31 of the Counterclaims states legal conclusions to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

Counterclaim-Defendants deny that they are liable for the Counterclaims. To the extent that the

allegations regarding the license purportedly granted to Ingenico, Inc. and Ingenico, Inc.’s “first

right . . . to institute legal proceedings” attempt to restate the substance of the document attached

as Exhibit 1, which is a writing, the document speaks for itself, and Counterclaim-Defendants deny

any mischaracterization thereof, including any mischaracterization of the nature and scope of the

license so granted therein or any mischaracterization of Ingenico, Inc.’s rights as set forth therein.




                                                  9
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 10 of 43




Counterclaim-Defendants deny the allegations of Paragraph 31 of the Counterclaims, requiring a

response.

       32.     Admitted.

       33.     To the extent that the allegations regarding the purportedly “Covered Mobile

Payment Devices” attempt to restate the substance of the document attached as Exhibit 1, which

is a writing, the document speaks for itself, and Counterclaim-Defendants deny any

mischaracterization thereof, including any mischaracterization of the nature and scope of the

license so granted therein. Ingenico, Inc.’s allegations regarding the purportedly “Covered Mobile

Payment Devices” and the purported grant of “exclusive licenses” to Ingenico, Inc. state legal

conclusions to which no response is required, and Counterclaim-Defendants deny these allegations

to the extent a response is required. Counterclaim-Defendants deny the allegations of Paragraph

33 of the Counterclaims, requiring a response.

       34.     Counterclaim-Defendants admit that AnywhereCommerce is a wholly-owned

subsidiary of non-party, 4361423 Canada, Inc. (“436 Canada”). Ingenico, Inc.’s allegations

regarding “exclusive licenses” to which 436 Canada purportedly “acknowledged and consented”

state legal conclusions to which no response is required, and Counterclaim-Defendants deny these

allegations to the extent a response is required. To the extent that these allegations attempt to

restate the substance of any document, which is a writing, the document speaks for itself, and

Counterclaim-Defendants deny any mischaracterization thereof. Except as expressly admitted,

Except as expressly admitted, Counterclaim-Defendants neither admit nor deny the truth of the

allegations contained in Paragraph 34 of the Counterclaims directed to 436 Canada, which is not

a party to this proceeding.




                                                 10
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 11 of 43




       35.     To the extent that the allegations regarding the purportedly “Covered Mobile

Payment Devices” and Ingenico, Inc.’s purported “exclusive license covering the same” attempt

to restate the substance of the document attached as Exhibit 1, which is a writing, the document

speaks for itself, and Counterclaim-Defendants deny any mischaracterization thereof, including

any mischaracterization of the nature and scope of the license so granted therein. Ingenico, Inc.’s

allegations regarding the purportedly “Covered Mobile Payment Devices” and Ingenico, Inc.’s

purported “exclusive license covering the same” and purported “violation” thereof, state legal

conclusions to which no response is required, and Counterclaim-Defendants deny these allegations

to the extent a response is required. Counterclaim-Defendants deny the allegations of Paragraph

35 of the Counterclaims, requiring a response.

       36.     To the extent that the allegations regarding the purported “intellectual property

rights licensed to Ingenico, Inc.” and Ingenico, Inc.’s purported “exclusive license covering the

same” attempt to restate the substance of the document attached as Exhibit 1, which is a writing,

the document speaks for itself, and Counterclaim-Defendants deny any mischaracterization

thereof, including any mischaracterization of the nature and scope of the license so granted therein.

Ingenico, Inc.’s allegations regarding nature and scope of the license in intellectual property rights

granted by BBPOS under the document attached as Exhibit 1 and the purported “violation of

Ingenico, Inc.’s exclusive license covering the same” state legal conclusions to which no response

is required, and Counterclaim-Defendants deny these allegations to the extent a response is

required. Counterclaim-Defendants deny the allegations of Paragraph 36 of the Counterclaims,

requiring a response.

       37.     To the extent that the allegations regarding the purported “intellectual property

rights licensed to Ingenico, Inc.” attempt to restate the substance of the document attached as



                                                 11
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 12 of 43




Exhibit 1, which is a writing, the document speaks for itself, and Counterclaim-Defendants deny

any mischaracterization thereof, including any mischaracterization of the nature and scope of the

license so granted therein. Ingenico, Inc.’s allegations regarding nature and scope of the license

in intellectual property rights granted by BBPOS under the document attached as Exhibit 1 state

legal conclusions to which no response is required, and Counterclaim-Defendants deny these

allegations to the extent a response is required. Counterclaim-Defendants deny the allegations of

Paragraph 37 of the Counterclaims, requiring a response.

                                             Count I

        38.    Counterclaim-Defendants incorporate and reallege, as though fully set forth herein,

each and every response to the allegations set forth in the preceding Paragraphs of this Answer.

        39.    Paragraph 39 of the Counterclaims states a legal conclusion to which no response

is required.

        40.    Paragraph 40 of the Counterclaims states a legal conclusion to which no response

is required, and Counterclaim-Defendants deny these allegations to the extent a response is

required. Counterclaim-Defendants further specifically deny that all conditions precedent to

BBPOS’s performance under the document attached as Exhibit 1 have been fulfilled, including,

without limitation, the express prohibition against transferring or assigning the license so granted

therein “in the event of a sale of the Company to a competitor with its own POS products” absent

BBPOS’s prior written consent. See BBPOS-ROAM Licensing Agreement, §1.2 (“The license

granted in Section 1.1 is not transferrable or assignable in the event of a sale of the Company to a

competitor with its own POS products without the prior written consent of the Partner, not to be

unreasonably withheld.”).




                                                12
            Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 13 of 43




        41.     Paragraph 41 of the Counterclaims states a legal conclusion to which no response

is required, and Counterclaim-Defendants deny these allegations to the extent a response is

required.

        42.     Denied.

                                             Count II

        43.     Counterclaim-Defendants incorporate and reallege, as though fully set forth herein,

each and every response to the allegations set forth in the preceding Paragraphs of this Answer.

        44.     Paragraph 44 of the Counterclaims states a legal conclusion to which no response

is required.

        45.     Paragraph 45 of the Counterclaims states a legal conclusion to which no response

is required, and Counterclaim-Defendants deny these allegations to the extent a response is

required. Counterclaim-Defendants further specifically deny that all conditions precedent to

BBPOS’s performance under the document attached as Exhibit 1 have been fulfilled, including,

without limitation, the express prohibition against transferring or assigning the license so granted

therein “in the event of a sale of the Company to a competitor with its own POS products” absent

BBPOS’s prior written consent. See BBPOS-ROAM Licensing Agreement, §1.2 (“The license

granted in Section 1.1 is not transferrable or assignable in the event of a sale of the Company to a

competitor with its own POS products without the prior written consent of the Partner, not to be

unreasonably withheld.”).

        46.     Paragraph 46 of the Counterclaims states a legal conclusion to which no response

is required, and Counterclaim-Defendants deny these allegations to the extent a response is

required.

        47.     Denied.



                                                13
            Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 14 of 43




                                            Count III

        48.     Counterclaim-Defendants incorporate and reallege, as though fully set forth herein,

each and every response to the allegations set forth in the preceding Paragraphs of this Answer.

        49.     Counterclaim-Defendants admit that ROAM merged into Ingenico Inc. To the

extent that Paragraph 49 of the Counterclaims states a legal conclusion, no response is required.

Except as expressly admitted, Counterclaim-Defendants lack knowledge or information sufficient

to form a belief about the truth of the allegations contained in Paragraph 49 of the Counterclaims.

        50.     Paragraph 50 of the Counterclaims states a legal conclusion to which no response

is required, and Counterclaim-Defendants deny these allegations to the extent a response is

required.

        51.     Denied.

        52.     Paragraph 52 of the Counterclaims states legal conclusions to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

        53.     Denied.

                                            Count IV

        54.     Counterclaim-Defendants incorporate and reallege, as though fully set forth herein,

each and every response to the allegations set forth in the preceding Paragraphs of this Answer.

        55.     Paragraph 55 of the Counterclaims states a legal conclusion to which no response

is required.

        56.     Denied.

        57.     The allegations contained in Paragraph 57 of the Counterclaims state legal

conclusions to which no response is required. Counterclaim-Defendants deny the allegations of

Paragraph 57 of the Counterclaims, requiring a response.



                                                14
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 15 of 43




       58.     Paragraph 58 of the Counterclaims states legal conclusions to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

       59.     Denied.

       60.     Denied.

                                            Count V

       61.     Counterclaim-Defendants incorporate and reallege, as though fully set forth herein,

each and every response to the allegations set forth in the preceding Paragraphs of this Answer.

       62.     Counterclaim-Defendants admit that BBPOS owns and maintains trade secrets

relating to the manufacture of mobile payment devices. Ingenico, Inc.’s allegations regarding the

purportedly “Covered Mobile Payment Devices” state a legal conclusion to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

The document attached as Exhibit 1 is a writing, which speaks for itself, and Counterclaim-

Defendants deny any mischaracterization thereof. Except as expressly admitted, Counterclaim-

Defendants deny Paragraph 62 of the Counterclaims.

       63.     Ingenico, Inc.’s allegations regarding the purportedly “Covered Mobile Payment

Devices” “the rightful and exclusive licensee” state legal conclusions to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

The document attached as Exhibit 1 is a writing, which speaks for itself, and Counterclaim-

Defendants deny any mischaracterization thereof. Counterclaim-Defendants deny the allegations

of Paragraph 63 of the Counterclaims, requiring a response.

       64.     Counterclaim-Defendants admit that BBPOS’s trade secrets relating to the

manufacture of mobile payment devices derive economic value, actual and potential, from not

being generally known to or readily ascertainable by other persons who can obtain economic value



                                               15
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 16 of 43




from their disclosure or use. Except as expressly admitted, Counterclaim-Defendants deny

Paragraph 64 of the Counterclaims.

       65.     Counterclaim-Defendants admit that BBPOS’s trade secrets relating to the

manufacture of mobile payment devices are the subject of efforts by BBPOS that are reasonable

under the circumstances to maintain their secrecy. Except as expressly admitted, Counterclaim-

Defendants deny Paragraph 65 of the Counterclaims.

       66.     Counterclaim-Defendants admit that BBPOS’s trade secrets relating to the

manufacture of mobile payment devices are used in and intended for use in interstate and foreign

commerce. Except as expressly admitted, Counterclaim-Defendants deny Paragraph 66 of the

Counterclaims.

       67.     Denied.

       68.     The allegations contained in Paragraph 68 of the Counterclaims state legal

conclusions to which no response is required. Counterclaim-Defendants deny the allegations of

Paragraph 68 of the Counterclaims, requiring a response.

       69.     The allegations contained in Paragraph 69 of the Counterclaims state legal

conclusions to which no response is required. Counterclaim-Defendants deny the allegations of

Paragraph 69 of the Counterclaims, requiring a response.

       70.     Denied.

                                           Count VI

       71.     Counterclaim-Defendants incorporate and reallege, as though fully set forth herein,

each and every response to the allegations set forth in the preceding Paragraphs of this Answer.

       72.     Counterclaim-Defendants admit that BBPOS owns and maintains trade secrets

relating to the manufacture of mobile payment devices. Ingenico, Inc.’s allegations regarding the



                                               16
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 17 of 43




purportedly “Covered Mobile Payment Devices” state a legal conclusion to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

The document attached as Exhibit 1 is a writing, which speaks for itself, and Counterclaim-

Defendants deny any mischaracterization thereof. Except as expressly admitted, Counterclaim-

Defendants deny Paragraph 72 of the Counterclaims.

       73.     Ingenico, Inc.’s allegations regarding the purportedly “Covered Mobile Payment

Devices” “the rightful and exclusive licensee” state legal conclusions to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

The document attached as Exhibit 1 is a writing, which speaks for itself, and Counterclaim-

Defendants deny any mischaracterization thereof. Counterclaim-Defendants deny the allegations

of Paragraph 73 of the Counterclaims, requiring a response.

       74.     Counterclaim-Defendants admit that BBPOS’s trade secrets relating to the

manufacture of mobile payment devices derive economic value, actual and potential, from not

being generally known to or readily ascertainable by other persons who can obtain economic value

from their disclosure or use. Except as expressly admitted, Counterclaim-Defendants deny

Paragraph 74 of the Counterclaims.

       75.     Counterclaim-Defendants admit that BBPOS’s trade secrets relating to the

manufacture of mobile payment devices are the subject of efforts by BBPOS that are reasonable

under the circumstances to maintain their secrecy. Except as expressly admitted, Counterclaim-

Defendants deny Paragraph 75 of the Counterclaims.

       76.     Denied.




                                               17
            Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 18 of 43




       77.      The allegations contained in Paragraph 77 of the Counterclaims state legal

conclusions to which no response is required. Counterclaim-Defendants deny the allegations of

Paragraph 77 of the Counterclaims, requiring a response.

       78.      The allegations contained in Paragraph 78 of the Counterclaims state legal

conclusions to which no response is required. Counterclaim-Defendants deny the allegations of

Paragraph 78 of the Counterclaims, requiring a response.

       79.      Counterclaim-Defendants admit that BBPOS’s trade secrets relating to the

manufacture of mobile payment devices are used in and intended for use in interstate and foreign

commerce. Except as expressly admitted, Counterclaim-Defendants deny Paragraph 79 of the

Counterclaims.

       80.      Denied.

                                            Count VII

       81.      Counterclaim-Defendants incorporate and reallege, as though fully set forth herein,

each and every response to the allegations set forth in the preceding Paragraphs of this Answer.

       82.      Paragraph 82 of the Counterclaims states legal conclusions to which no response is

required.

       83.      Paragraph 83 of the Counterclaims states legal conclusions to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

       84.      Paragraph 84 of the Counterclaims states legal conclusions to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

       85.      Denied.




                                                18
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 19 of 43




                                           Count VIII

       86.     Counterclaim-Defendants incorporate and reallege, as though fully set forth herein,

each and every response to the allegations set forth in the preceding Paragraphs of this Answer.

       87.     Counterclaim-Defendants deny that Count VIII sufficiently alleges direct

infringement of the identified “Asserted Patents” and further deny that they have committed any

acts of infringement in this District, or anywhere else, as alleged in Count VIII. Counterclaim-

Defendants deny Paragraph 87 of the Counterclaims.

       88.     Counterclaim-Defendants admit that 436 Canada is the present assignee of U.S.

Patent Nos. 8,281,998; 8,286,875; 8,534,554; 9,016,566; 9,311,637; 9,443,239; and 9,818,107

(collectively, the “4361423 Patents”) and that BBPOS is the present assignee of U.S. Patent Nos.

9,362,689 and U.S. Patent No. 8,336,771 (the “BBPOS Patents”). Except as expressly admitted,

Counterclaim-Defendants deny Paragraph 88 of the Counterclaims.

       89.     Ingenico, Inc.’s allegations regarding an “ ‘exclusive . . . worldwide’ license”

purportedly over certain technology and products identified in Paragraph 89 of the Counterclaims

and the “non-exclusive, non-transferable right” purportedly retained by BBPOS, state legal

conclusions to which no response is required, and Counterclaim-Defendants deny these allegations

to the extent a response is required. To the extent that the allegations of Paragraph 89 of the

Counterclaims, including the injection of phrases in quotations, i.e., “exclusive . . . worldwide”

and “patents and patent applications relating to the Products, any portion thereof, or any products

similar to or based upon any Products”, attempt to restate the substance of the document attached

as Exhibit 1, which is a writing, the document speaks for itself, and Counterclaim-Defendants deny

any mischaracterization thereof, including any mischaracterization of the nature and scope of the

license so granted therein and rights retained thereunder or any mischaracterization of the



                                                19
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 20 of 43




document itself effected by selectively quoting only a portion of it. Counterclaim-Defendants deny

the allegations of Paragraph 89 of the Counterclaims, requiring a response.

        90.     Denied.

        91.     To the extent that the allegations of Paragraph 91 of the Counterclaims, including

the injection of phrases in quotations, i.e., “first right . . . to institute, prosecute and control legal

proceedings . . . to prevent or restrain . . . infringement or misappropriation”, attempt to restate the

substance of the document attached as Exhibit 1, which is a writing, the document speaks for itself,

and   Counterclaim-Defendants        deny     any    mischaracterization     thereof,   including     any

mischaracterization of the nature and scope of the license so granted therein or any

mischaracterization of the document itself effected by selectively quoting only a portion of it.

Counterclaim-Defendants deny the allegations of Paragraph 91 of the Counterclaims, requiring a

response.

        92.     Paragraph 92 of the Counterclaims states legal conclusions to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

        93.     Paragraph 93 of the Counterclaims states legal conclusions to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

        94.     Counterclaim-Defendants admit that AnywhereCommerce is a wholly-owned

subsidiary of 436 Canada. Ingenico, Inc.’s allegations regarding the purportedly “exclusive

license” to which 436 Canada purportedly “acknowledged and consented” state legal conclusions

to which no response is required, and Counterclaim-Defendants deny these allegations to the extent

a response is required. To the extent that these allegations attempt to restate the substance of the

BBPOS-ROAM Licensing Agreement or any other document, which are writings, the documents

speak for themselves, and Counterclaim-Defendants deny any mischaracterization thereof. Except



                                                    20
            Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 21 of 43




as expressly admitted, Counterclaim-Defendants neither admit nor deny the truth of the allegations

contained in Paragraph 94 of the Counterclaims directed to 436 Canada, which is not a party to

this proceeding.

       95.       Paragraph 95 of the Counterclaims states legal conclusions to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

       96.       To the extent that the allegations of Paragraph 96 of the Counterclaims, including

the injection of phrases in quotations, i.e., “Products”, attempt to restate the substance of the

document attached as Exhibit 1, which is a writing, the document speaks for itself, and

Counterclaim-Defendants deny any mischaracterization thereof, including any mischaracterization

of the nature and scope of the license so granted therein or any mischaracterization of the document

itself effected by selectively quoting only a portion of it. Counterclaim-Defendants deny the

allegations of Paragraph 96 of the Counterclaims, requiring a response.

       97.       To the extent that the allegations of Paragraph 97 of the Counterclaims attempt to

restate the substance of the patent papers associated with the nine patents-in-suit, which are

writings, the documents speak for themselves, and Counterclaim-Defendants deny any

mischaracterization thereof.

       98.         Paragraph 98 of the Counterclaims states legal conclusions to which no response

is required, and Counterclaim-Defendants deny these allegations to the extent a response is

required.     The document attached as Exhibit 1 is a writing, which speaks for itself, and

Counterclaim-Defendants deny any mischaracterization thereof.

       99.       Paragraph 99 of the Counterclaims states legal conclusions to which no response is

required, and Counterclaim-Defendants deny these allegations to the extent a response is required.

Counterclaim-Defendants are unable to either admit or deny the truth of the allegations contained



                                                 21
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 22 of 43




in Paragraph 99 of the Counterclaims specific to the defined term “Infringing Devices”, as

Ingenico Inc. purports to cumulatively and open-endedly define it in Paragraph 99, insomuch as it

is too vague, ambiguous, and/or ill-defined to enable Counterclaim-Defendants to undertake a

reasonable investigation of the allegations or otherwise formulate an informed response thereto,

and, therefore, Counterclaim-Defendants lack knowledge or information sufficient to form a belief

about the truth of such allegations.

       100.    Paragraph 100 of the Counterclaims states legal conclusions to which no response

is required, and Counterclaim-Defendants deny these allegations to the extent a response is

required. Counterclaim-Defendants are unable to either admit or deny the truth of the allegations

contained in Paragraph 100 of the Counterclaims specific to the defined term “Infringing Devices”,

as Ingenico Inc. purports to cumulatively and open-endedly define it in Paragraph 99, insomuch

as it is too vague, ambiguous, and/or ill-defined to enable Counterclaim-Defendants to undertake

a reasonable investigation of the allegations or otherwise formulate an informed response thereto,

and, therefore, Counterclaim-Defendants lack knowledge or information sufficient to form a belief

about the truth of such allegations.

       101.    Counterclaim-Defendants admit that BBPOS has manufactured mobile point of

sale devices and that AnywhereCommerce has provided mobile point of sale devices consistent

with their respective rights in and to one or more of the nine patents-in-suit. Counterclaim-

Defendants further admit that a document that appears to be an undated screenshot of a website

maintained by AnywhereCommerce in a format and organization similar to the current appearance

of its website as of the date of filing is attached as Exhibit 2 and, on its face, does not reference

the BBPOS Patents. To the extent that the allegations of Paragraph 101 of the Counterclaims,

including the injection of phrases in quotations, i.e., “[e]ach of AnywhereCommerce [sic] products



                                                 22
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 23 of 43




is covered by one or more of the following patents”, attempt to restate the substance of a website,

or the purported excerpt thereof attached as Exhibit 2, which are (or otherwise electronically

represent) writings, the website and document speak for themselves, and Counterclaim-Defendants

deny any mischaracterization thereof, including any mischaracterization of the website itself

effected by selectively excerpting only a portion of it to attach as Exhibit 2 or of the document

itself effected by selectively quoting only a portion of it herein. Except as expressly admitted,

Counterclaim-Defendants deny Paragraph 101 of the Counterclaims.

       102.    Counterclaim-Defendants admit that AnywhereCommerce has provided products

sometimes referred to as “Magstripe Rambler 3, the Chip & Sign Walker 2, and the Chip & Sign

Walker C2X.” Counterclaim-Defendants are unable to either admit or deny the truth of the

allegations contained in Paragraph 102 of the Counterclaims, including its subparts (a) – (g),

specific to the defined term “Infringing Devices”, as Ingenico Inc. purports to cumulatively and

open-endedly define it in Paragraph 99, insomuch as it is too vague, ambiguous, and/or ill-defined

to enable Counterclaim-Defendants to undertake a reasonable investigation of the allegations or

otherwise formulate an informed response thereto, and, therefore, Counterclaim-Defendants lack

knowledge or information sufficient to form a belief about the truth of such allegations. To the

extent that the allegations of Paragraph 102 of the Counterclaims, including each of its subparts

(a) – (g), attempt to restate the substance of the patent papers associated with one or more of the

nine patents-in-suit, which are writings, the documents speak for themselves, and Counterclaim-

Defendants deny any mischaracterization thereof. Paragraph 102 of the Counterclaims, including

its subparts (a) – (g), states legal conclusions to which no response is required, and Counterclaim-

Defendants deny these allegations to the extent a response is required. Except as expressly




                                                23
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 24 of 43




admitted, Counterclaim-Defendants deny Paragraph 102 of the Counterclaims, including its

subparts (a) – (g).

        103.    Counterclaim-Defendants admit that AnywhereCommerce has provided products

sometimes referred to as “All-In-One N[omad] POS, the Chip & PIN Nomad WP2, the Chip &

Sign Walker C2X, and the Chip & Sign Walker 2.” Counterclaim-Defendants are unable to either

admit or deny the truth of the allegations contained in Paragraph 103 of the Counterclaims,

including its subparts (a) and (b), specific to the defined term “Infringing Devices”, as Ingenico

Inc. purports to cumulatively and open-endedly define it in Paragraph 99, insomuch as it is too

vague, ambiguous, and/or ill-defined to enable Counterclaim-Defendants to undertake a

reasonable investigation of the allegations or otherwise formulate an informed response thereto,

and, therefore, Counterclaim-Defendants lack knowledge or information sufficient to form a belief

about the truth of such allegations. To the extent that the allegations of Paragraph 103 of the

Counterclaims, including each of its subparts (a) and (b), attempt to restate the substance of the

patent papers associated with one or more of the nine patents-in-suit, which are writings, the

documents speak for themselves, and Counterclaim-Defendants deny any mischaracterization

thereof. Paragraph 103 of the Counterclaims, including its subparts (a) and (b), states legal

conclusions to which no response is required, and Counterclaim-Defendants deny these allegations

to the extent a response is required. Except as expressly admitted, Counterclaim-Defendants deny

Paragraph 103 of the Counterclaims, including its subparts (a) and (b).

        104.    Denied.

        105.    Admitted, upon information and belief.

        106.    Counterclaim-Defendants are unable to either admit or deny the truth of the

allegations contained in Paragraph 106 of the Counterclaims specific to the defined term



                                               24
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 25 of 43




“Infringing Devices”, as Ingenico Inc. purports to cumulatively and open-endedly define it in

Paragraph 99, insomuch as it is too vague, ambiguous, and/or ill-defined to enable Counterclaim-

Defendants to undertake a reasonable investigation of the allegations or otherwise formulate an

informed response thereto, and, therefore, Counterclaim-Defendants lack knowledge or

information sufficient to form a belief about the truth of such allegations. Paragraph 106 of the

Counterclaims states legal conclusions to which no response is required, and Counterclaim-

Defendants deny these allegations to the extent a response is required.

       107.    Counterclaim-Defendants lack knowledge or information sufficient to form a belief

about the truth of the allegations regarding the scope and extent of any express or implied licenses

granted by or actions authorized by Ingenico Inc. Counterclaim-Defendants deny the allegations

of Paragraph 107 of the Counterclaims, requiring a response.

       108.    Denied.

       109.    Denied.

       WHEREFORE, Counterclaim-Defendants deny that Ingenico Inc. has sustained or will

sustain any injury, damage, or loss in the sums alleged, or in any sum, or at all, as a result of the

conduct alleged in the Counterclaims or by reason of any act, breach, or omission on the part of

Counterclaim-Defendants, and deny that Plaintiff is entitled to legal, statutory, or equitable relief

of any kind against Counterclaim-Defendants.

                                  AFFIRMATIVE DEFENSES

       Counterclaim-Defendants assert the following separate and independent affirmative

defenses in response to Ingenico Inc.’s Counterclaims. Counterclaim-Defendants recognize that

depending upon the development of facts, some of the defenses may ultimately not be applicable.

By such pleading, Counterclaim-Defendants also intend no alteration of the burden of proof and/or



                                                 25
          Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 26 of 43




burden of going forward with the evidence that otherwise exists with respect to any particular issue

at law or in equity. Furthermore, all defenses are pled in the alternative, and do not constitute an

admission of liability or as to whether Ingenico Inc. is entitled to any relief whatsoever.

         Subject to the foregoing, and without waiving or excusing Ingenico Inc.’s burden of proof

or assuming the burden of proof, Counterclaim-Defendants assert the following affirmative

defenses:

                                FIRST AFFIRMATIVE DEFENSE

         Some or all of Ingenico, Inc.’s claims are or may be barred by the applicable statutes of

limitations.

                              SECOND AFFIRMATIVE DEFENSE

         Some or all of Ingenico, Inc.’s claims are or may be barred by the doctrine of unclean

hands.

                               THIRD AFFIRMATIVE DEFENSE

         Some or all of Ingenico, Inc.’s claims are or may be barred by the doctrine of laches.

                              FOURTH AFFIRMATIVE DEFENSE

         Some or all of Ingenico, Inc.’s claims are or may be barred due to lack of standing.

                                FIFTH AFFIRMATIVE DEFENSE

         Some or all of Ingenico, Inc.’s claims are or may be barred because they fail to state a cause

of action upon which relief may be granted.

                               SIXTH AFFIRMATIVE DEFENSE

         Some or all of Ingenico, Inc.’s claims are or may be barred by the doctrine of estoppel.

                             SEVENTH AFFIRMATIVE DEFENSE

         Some or all of Ingenico, Inc.’s claims are or may be barred due to a failure of consideration.



                                                  26
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 27 of 43




                             EIGHTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred as illegal.

                              NINTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred because Counterclaim-

Defendants have a license to use that which they have been accused of unlawfully using.

                             TENTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred due to waiver or release.

                           ELEVENTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred due to mutual mistake as to the

interpretation of the phrase in the document attached as Exhibit 1: “the Products, any portion

thereof, or any products similar to or based upon any Products.”

                           TWELVTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred due to mutual mistake as to the

interpretation of the phrase in the document attached as Exhibit 1: “any Products, or any portion

thereof, or any products similar to or based upon any Products”.

                         THIRTEENTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred due to mutual mistake as to the

interpretation of the phrase in the document attached as Exhibit 1: “the Devices, or products

substantially similar to the Devices”.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred as insufficiently definite to

enable the Court to give an exact meaning to the phrase in the document attached as Exhibit 1:

“the Products, or products substantially similar to the Products”.



                                                27
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 28 of 43




                          FIFTEENTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred as insufficiently definite to

enable the Court to give an exact meaning to the phrase in the document attached as Exhibit 1:

“the Products, any portion thereof, or any products similar to or based upon any Products.”

                          SIXTEENTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred as insufficiently definite to

enable the Court to give an exact meaning to the phrase in the document attached as Exhibit 1:

“any Products, or any portion thereof, or any products similar to or based upon any Products”.

                        SEVENTEENTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred as insufficiently definite to

enable the Court to give an exact meaning to the phrase in the document attached as Exhibit 1:

“the Devices, or products substantially similar to the Devices”.

                         EIGHTEENTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred as insufficiently definite to

enable the Court to give an exact meaning to the phrase in the document attached as Exhibit 1:

“the Products, or products substantially similar to the Products”.

                         NINETEENTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred as ambiguous with respect to

the phrase in the document attached as Exhibit 1: “the Products, or products substantially similar

to the Products”.




                                                28
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 29 of 43




                          TWENTIETH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred as ambiguous with respect to

the phrase in the document attached as Exhibit 1: “the Products, any portion thereof, or any

products similar to or based upon any Products.”

                        TWENTY-FIRST AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred as ambiguous with respect to

the phrase in the document attached as Exhibit 1: “any Products, or any portion thereof, or any

products similar to or based upon any Products”.

                      TWENTY-SECOND AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred as ambiguous with respect to

the phrase in the document attached as Exhibit 1: “the Devices, or products substantially similar

to the Devices”.

                        TWENTY-THIRD AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred as ambiguous with respect to

the phrase in the document attached as Exhibit 1: “the Products, or products substantially similar

to the Products”.

                      TWENTY-FOURTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred to the extent that ROAM drafted

the document attached as Exhibit 1.

                        TWENTY-FIFTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred insomuch as all conditions

precedent to BBPOS’s performance under the document attached as Exhibit 1 have not been

fulfilled, including the express prohibition against transferring or assigning the license so granted



                                                 29
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 30 of 43




therein “in the event of a sale of the Company to a competitor with its own POS products” absent

BBPOS’s prior written consent. See BBPOS-ROAM Licensing Agreement, §1.2 (“The license

granted in Section 1.1 is not transferrable or assignable in the event of a sale of the Company to a

competitor with its own POS products without the prior written consent of the Partner, not to be

unreasonably withheld.”).

                         TWENTY-SIXTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred insomuch as ROAM’s

unauthorized sublicensing or transfer of license grant constitutes a material breach of the document

attached as Exhibit 1.

                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred given that, as early as 2009 or

at relevant times hereto, Ingenico Group, S.A. was engaging in competitive activities and

developing POS products.

                         TWENTY-EIGHTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred given that, as early as 2009 or

at relevant times hereto, Ingenico Ventures, SAS was engaging in competitive activities and

developing POS products.

                         TWENTY-NINTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred given that, at relevant times

hereto, Ingenico, Inc. was engaging in competitive activities and developing POS products.

                            THIRTIETH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred given that BBPOS granted to

ROAM the following:



                                                30
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 31 of 43




               a worldwide, perpetual, fully-paid license to freely use the Partner Intellectual
               Property to make, have made, develop, have developed, use, sell, offer for sale,
               import and distribute the Products, any portion thereof, or any products similar
               to or based upon any Products. For purposes of this Agreement, “Partner
               Intellectual Property” shall mean: (a) any and all patents and patent applications
               relating to the Products, including without limitation US Patent Application
               Number 12/767,831 for secure audio coupled card swiper filed on April 27, 2010
               with the United States Patent and Trademark Office (the “Patent Application”) and
               any patents issuing on the Patent Application, including (i) any reissues, renewals,
               reexaminations, substitutions or extensions thereof and foreign equivalents of the
               foregoing; (ii) any claim of a continuation-in-part application or patent that is
               entitled to the priority date of, and is directed specifically to subject matter
               specifically described in, the Patent Application; (iii) any foreign counterpart
               thereof (including PCTS); and (iv) any supplementary protection certificates and
               any other patent term extensions, restorations and exclusivity periods and the like
               of the Patent Application; and (b) any copyrights, trademarks, trade names, trade
               secrets, knowledge, data and information owned or controlled by the Partner
               relating to the Products.

See BBPOS-ROAM Licensing Agreement, §1.1, as amended (Emphasis added).

                         THIRTY-FIRST AFFIRMATIVE DEFENSE

           Some or all of Ingenico, Inc.’s claims are or may be barred insomuch as the license

granted by BBPOS to ROAM was not, in fact, nor ever intended to be fully “exclusive” to ROAM,

excluding even itself, as licensor, in certain regions; such a reading of the contract generally would

render required performance by BBPOS impossible and further divest BBPOS of certain rights

expressly granted to it therein (i) to jointly sell one of the two Products (i.e., the BBPOS) or the

Device (i.e., ROAMpay POS) under certain proscribed circumstances, (ii) to resell the BBPOS

and/or the ROAMpay POS solution, and (iii) to sell and use the Products in China and the

Philippines without restriction and at its discretion). See BBPOS-ROAM Licensing Agreement,

§§ 1.3, as amended, 1.4, 1.5.

                       THIRTY-SECOND AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred given that, in addition to

expressly reserving the rights (i) to use the “Partner Intellectual Property” to sell the Products or

                                                 31
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 32 of 43




products similar thereto within and for use in China and the Philippines pursuant to §1.3, (ii) to

“resell” “the BBPOS and ROAMpay POS solution” pursuant to §1.4, and (iii) to “jointly sell” “the

BBPOS or ROAMpay POS” under certain circumstances pursuant to §1.5 anywhere in the world,

BBPOS also expressly, necessarily, and implicitly reserved the worldwide nonexclusive right to

use the Partner Intellectual Property in order to make, use, and sell the Products, Device,

Deliverables, and Services for ROAM as the contract clearly contemplates and, in fact, requires of

BBPOS in rendering its performance thereunder.

                        THIRTY-THIRD AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred given that ROAM never opted

to develop or complete the contemplated “BBPOS” and/or “ROAMpay POS”.

                      THIRTY-FOURTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred given that BBPOS did not sell

or use the “Encrypted Circle Swipe reader, sometimes referred to as he ‘Crypto Swipe’ or

‘ROAMpay Swipe’ that has ability to generate capacitance for encryption from the audio jack of

a mobile device or PC, this was developed by the Partner, and including any variance of this

design” in violation of the document attached as Exhibit 1.

                        THIRTY-FIFTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred given that, prior to being

amended on August 15, 2011, the BBPOS-ROAM Licensing Agreement attached as Exhibit 1

originally granted to ROAM a license “to freely use and sell the Products[,]” at §1, on a basis

characterized as “exclusive” with respect to the United States, and elsewhere, at §1.3. The

“Products,” however, pertained specifically to just two devices, namely, the CircleSwipe and

ROAMpay POS. Id. at Schedule II. To the extent that the two Products, in fact, incorporated



                                               32
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 33 of 43




intellectual property owned by BBPOS, BBPOS granted to ROAM a non-exclusive license therein

as follows:

               If the Products or Devices incorporate Partner-owned IP, the Company is hereby
               granted a worldwide, perpetual, fully paid, sublicensable license to use the Partner
               IP to continue developing, manufacturing and selling the Products and Devices.

Id. at §9.2 (emphasis added). The limitation of licensing pertaining to “Partner-owned IP” set

forth at §9.2 was not amended by the parties, who “confirm[ed] and acknowledge[d] the continuing

validity and enforceability of the [BBPOS-ROAM Licensing Agreement] as amended [t]hereby.”

See BBPOS-ROAM Licensing Agreement at §9.2; Amendment at §6.

                        THIRTY-SIXTH AFFIRMATIVE DEFENSE

        Some or all of Ingenico, Inc.’s claims are or may be barred given that BBPOS did not sell

or use the “BBPOS” and/or “ROAMpay POS” in violation of the document attached as Exhibit 1.

                      THIRTY-SEVENTH AFFIRMATIVE DEFENSE

        Some or all of Ingenico, Inc.’s claims are or may be barred insomuch no infringement claim

was brought by BBPOS as a result of ROAM’s use of its intellectual property in connection with

the Products or similar products nor has BBPOS otherwise granted an identical or similar license

granted as set forth in the document attached as Exhibit 1 to any third party in violation of the

same.

                       THIRTY-EIGHTH AFFIRMATIVE DEFENSE

        Some or all of Ingenico, Inc.’s claims are or may be barred insomuch as the restrictive

covenants contained in the document attached as Exhibit 1, including any purported restrictions

on “us[ing] or sell[ing] any Products, or any portion thereof, or any products similar to or based

upon any Products (other than as explicitly provided in this Agreement)” or “design[ing] or

produc[ing], or assist[ing] in the design or production of” either the Device or the Products, or



                                                33
            Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 34 of 43




products substantially similar thereto, for any third party, are illegal and/or unenforceable restraints

on trade.

                         THIRTY-NINTH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred insomuch as the restrictive

covenants contained in the document attached as Exhibit 1 (1) are not necessary to protect the

legitimate business interest of the party seeking to enforce it, (2) are not supported by

consideration, (3) are not reasonably limited in all circumstances, including time and space, and

(4) are not otherwise consonant with public policy.

                            FORTIETH AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred insomuch as Ingenico, Inc. is

not entitled by contract to restrain ordinary competition, as it attempts to do herein.

                          FORTY-FIRST AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred the restrictive covenants

contained in the document attached as Exhibit 1 lack the necessary relation between protecting a

business interest and the indefinite duration of the applicable non-compete periods.

                        FORTY-SECOND AFFIRMATIVE DEFENSE

       Some or all of Ingenico, Inc.’s claims are or may be barred given ROAM’s material breach

of the document attached as Exhibit 1 in transferring and assigning the license without BBPOS’s

prior written consent upon a sale of ROAM to a competitor with its own POS products as early as

February 2012, contemporaneous with Ingenico S.A. taking control over ROAM as its majority

stakeholder, but in no event later than February 2015.




                                                  34
          Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 35 of 43




                           FORTY-THIRD AFFIRMATIVE DEFENSE

        Some or all of Ingenico, Inc.’s claims are or may be barred given at the time of contracting

the document attached as Exhibit 1, both parties thereto intended for §1.2 to cover the situation of

Ingenico S.A. acquiring ROAM in the future.

                          FORTY-FOURTH AFFIRMATIVE DEFENSE

        Some or all of Ingenico, Inc.’s claims are or may be barred insomuch as Ingenico, Inc.’s

alleged trade secrets fail to meet the applicable statutory definitions of “trade secrets.”

                            FORTY-FIFTH AFFIRMATIVE DEFENSE

        Some or all of Ingenico, Inc.’s claims are or may be barred because it has failed to comply

with M.G.L.A. ch. 93, §42D.

                           FORTY-SIXTH AFFIRMATIVE DEFENSE

        Some or all of Ingenico, Inc.’s claims are or may be barred for ROAM’s and Defendants’

violations of M.G.L.A. ch. 93, § 4.

                         FORTY-SEVENTH AFFIRMATIVE DEFENSE

        Counterclaim-Defendants assert that they performed all duties owed to Ingenico Inc., if

any, other than any duties which were prevented or excused, and therefore was never in breach of

said duties, if any or at all.

                          FORTY-EIGHTH AFFIRMATIVE DEFENSE

Ingenico Inc.’s claims against Counterclaim-Defendants are barred in whole or in part because the

conduct alleged against Counterclaim-Defendants complied with the various agreements and

arrangements described in the Counterclaims and to which Plaintiff was a party and was aware

and/or applicable law.




                                                  35
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 36 of 43




                          FORTY-NINTH AFFIRMATIVE DEFENSE

        Ingenico Inc.’s claims against Counterclaim-Defendants are barred in whole or in part

because Ingenico Inc. expressly approved, authorized, participated in, and/or ratified the acts and

conduct complained of and upon which recovery is sought.

                             FIFTIETH AFFIRMATIVE DEFENSE

        Ingenico Inc.’s claims against Counterclaim-Defendants are barred, in whole or in part,

because any injuries, harm, damages, or losses allegedly sustained by Ingenico Inc. arose from and

were caused by risks of which it was aware and expressly acknowledged and/or assumed.

                           FIFTY-FIRST AFFIRMATIVE DEFENSE

        Ingenico Inc.’s claims against Counterclaim-Defendants are barred, in whole or in part,

because any loss, harm, damage, injury, or detriment that Ingenico Inc. alleges to have suffered

was directly or proximately caused by superseding events, or the acts and conduct of others over

which Counterclaim-Defendants had no control, thereby precluding any recovery against

Counterclaim-Defendants.

                         FIFTY-SECOND AFFIRMATIVE DEFENSE

        Ingenico Inc.’s claims against Counterclaim-Defendants are barred, in whole or in part,

because any loss, harm, damage, injury, or detriment that Ingenico Inc. alleges to have suffered

was proximately caused by the acts or omissions of persons or entities other than Counterclaim-

Defendants and over whom Counterclaim-Defendants had no control. In the unlikely event

Counterclaim-Defendants is held liable to Ingenico Inc. for any loss, harm, damage, injury, or

detriment, Counterclaim-Defendants is entitled to indemnity and contribution from those other

persons or entities in direct proportion to their respective fault.




                                                  36
           Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 37 of 43




                         FIFTY-THIRD AFFIRMATIVE DEFENSE

       Ingenico Inc.’s claims are barred, in whole or in part, because Counterclaim-Defendants’

conduct was reasonable, justified, and in good faith, based upon all relevant facts and

circumstances known at the time.

                        FIFTY-FOURTH AFFIRMATIVE DEFENSE

       Ingenico Inc. failed, refused, and neglected to take reasonable steps to mitigate its damages,

if any, thus barring or diminishing Ingenico Inc.’s recovery. Any alleged damages should be

reduced to the extent Ingenico Inc. unreasonably delayed in asserting the claims in the

Counterclaims.

                         FIFTY-FIFTH AFFIRMATIVE DEFENSE

       Counterclaim-Defendants assert that Ingenico Inc. and/or its agents failed to comply with

the terms of written agreements with Counterclaim-Defendants, as applicable, by, among other

things, changing the terms of the contract without the consent of Counterclaim-Defendants and

breaching the implied warranty of good faith and fair dealing by acting unreasonably, denying the

benefits of a contract to Counterclaim-Defendants, as applicable.

                         FIFTY-SIXTH AFFIRMATIVE DEFENSE

       Counterclaim-Defendants       assert   that   Ingenico    Inc.   and/or    Ingenico     Inc.’s

assignor/successor-in-interest, as applicable, obtained Counterclaim-Defendants’ consent to the

contracts or transactions through fraud, deceit, or misrepresentation by Ingenico Inc. and/or

Ingenico Inc.’s assignor/successor-in-interest, and that as a result the contract or contracts are

invalid.




                                                37
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 38 of 43




                        FIFTY-SEVENTH AFFIRMATIVE DEFENSE

       Counterclaim-Defendants assert that Ingenico Inc. is seeking to recover more than Ingenico

Inc. is entitled to recover in this case, and award of the judgment sought by Ingenico Inc. would

unjustly enrich Ingenico Inc.

                         FIFTY-EIGHTH AFFIRMATIVE DEFENSE

       Counterclaim-Defendants        assert    that   Ingenico    Inc.   and/or    Ingenico     Inc.’s

assignor/successor-in-interest, as applicable, owes money or other valuable consideration to

Counterclaim-Defendants, and that as a result Counterclaim-Defendant owes less than the amount

claimed by Ingenico Inc., if anything at all.

                          FIFTY-NINTH AFFIRMATIVE DEFENSE

       Counterclaim-Defendants assert that even if Ingenico Inc.’s other allegations are true,

Ingenico Inc. did not suffer any damages.

                            SIXTIETH AFFIRMATIVE DEFENSE

       Ingenico Inc.’s demand for judgment requests relief in whole or in part that is not supported

by the allegations of its Counterclaims or otherwise to which Ingenico Inc. is not entitled.

                          SIXTY-FIRST AFFIRMATIVE DEFENSE

       Counterclaim-Defendants have not infringed and do not infringe, either literally or under

the doctrine of equivalents, either directly or indirectly, or any valid, enforceable claim of the nine

patents-in-suit and as to which Ingenico Inc. has a right to assert.

                         SIXTY-SECOND AFFIRMATIVE DEFENSE

       Ingenico Inc.’s claims for damages are barred, in whole or in part, by 35 U.S.C. § 286.




                                                  38
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 39 of 43




                          SIXTY-THIRD AFFIRMATIVE DEFENSE

       Ingenico Inc. cannot prove that any alleged infringement was willful or that this is an

exceptional case justifying an award or attorneys’ fees or enhanced damages.

                         SIXTY-FOURTH AFFIRMATIVE DEFENSE

       Ingenico Inc. has failed to state facts and/or a legal basis sufficient to permit the Court to

grant equitable or injunctive relief against Counterclaim-Defendants.

                          SIXTY-FIFTH AFFIRMATIVE DEFENSE

       Counterclaim-Defendants cannot be held liable for infringing any of the nine patents-in-

suit due to their status as owner and/or licensee of the patents, and because Ingenico Inc. lacks any

ownership or other requisite interest in the nine patents-in-suit sufficient to confer standing under

Article III or the U.S. Patent Act to assert any claim for infringement under the patents. In addition,

because Ingenico Inc. lacks any legally cognizable standing to assert infringement under the nine

patents-in-suit, there is no subject matter jurisdiction over Ingenico Inc.’s infringement allegations.

                          SIXTY-SIXTH AFFIRMATIVE DEFENSE

       The Counterclaims fail to state a claim for which relief can be granted.

                        SIXTY-SEVENTH AFFIRMATIVE DEFENSE

       Ingenico Inc. lacks standing to sue on the grounds that it is not the owner, assignee, or

exclusive licensee of the nine patents-in-suit.

                         SIXTY-EIGHTH AFFIRMATIVE DEFENSE

       Ingenico Inc.’s patent infringement claims are barred in whole or in part by the doctrine of

laches, estoppel, waiver, implied license, patent misuse, and/or unclean hands.




                                                  39
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 40 of 43




                          SIXTY-NINTH AFFIRMATIVE DEFENSE

        Ingenico Inc. is not entitled to injunctive relief because any injury is neither immediate nor

irreparable, and Ingenico Inc. has an adequate remedy at law.

                          SEVENTIETH AFFIRMATIVE DEFENSE

        Ingenico Inc. is barred from recovery, either in whole or in part, by the applicable statute

of limitations.

                         SEVENTY-FIRST AFFIRMATIVE DEFENSE

        BBPOS has never held nor been granted an exclusive license to the 4361423 Patents.

                        SEVENTY-SECOND AFFIRMATIVE DEFENSE

        Ingenico Inc.’s claims for infringement of the nine patents-in-suit are barred because

Counterclaim-Defendants own, have an express right, and/or have an implied right to practice the

nine patents-in-suit.

                        SEVENTY-THIRD AFFIRMATIVE DEFENSE

        Counterclaim-Defendants have not engaged in any conduct that entitles Ingenico Inc. to

attorneys’ fees.

                        SEVENTY-FOURTH AFFIRMATIVE DEFENSE

        Ingenico Inc. is not entitled to treble damages under 35 U.S.C. § 284.




                                                 40
         Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 41 of 43




                                RESERVATION OF DEFENSES

       Counterclaim-Defendants currently have insufficient knowledge or information on which

to form a belief as to whether they may have additional, yet unstated, affirmative defenses

available. Counterclaim-Defendants thus expressly reserve the right to amend this answer as

appropriate.



                                     PRAYER FOR RELIEF

       WHEREFORE, Counterclaim-Defendants pray:

       A.      Judgment in Counterclaim-Defendants’ favor on all Counterclaims asserted against

Counterclaim-Defendants;

       B.      Judgment be entered in Counterclaim-Defendants favor and against Ingenico, Inc.

for contractual and statutory damages including but not limited to double damages, costs of this

action (including reasonable attorney’s fees), equitable relief, and for such other further relief as

the Court deems just and proper.

       C.      Counterclaim-Defendants’ costs and disbursements of this suit, including

reasonable attorney’s fees as provided by law and/or contract;

       D.      Declaration that this case is exceptional under 35 U.S.C. § 285, and for the award

of treble damages, attorneys’ fees, and the costs of the action pursuant to that statute; and

       E.      Such other further and different relief as the case may require or otherwise be

recoverable and that the Court may deem just and proper under the circumstances.




                                                 41
        Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 42 of 43




                                  JURY TRIAL DEMAND
       Counterclaim-Defendants hereby demand a trial by jury, as to all triable issues.


Respectfully submitted this 18th day of February 2021,

                                                 ANYWHERECOMMERCE, INC.
                                                 and BBPOS LIMITED,

                                                 By their attorneys,


                                                 /s/ Melissa A. Bozeman
                                                 MELISSA A. BOZEMAN
                                                 OLIVER D. GRIFFIN
                                                 PETER N. KESSLER
                                                 Kutak Rock LLP
                                                 1760 Market Street, Suite 1100
                                                 Philadelphia, PA 19103
                                                 Tel: (215) 288-4384
                                                 Fax: (215) 981-0719
                                                 Melissa.bozeman@kutakrock.com
                                                 Oliver.griffin@kutakrock.com
                                                 Peter.kessler@kutakrock.com

                                                 DANIEL CARMELI
                                                 Kutak Rock LLP
                                                 1801 California Street, Suite 3000
                                                 Denver, Colorado 80202
                                                 Tel: (303) 297-2400
                                                 Fax: (303) 292-7799
                                                 Daniel.carmeli@kutakrock.com

                                                 JONATHON D. FRIEDMANN
                                                 ROBERT P. RUDOLPH
                                                 Rudolph Friedmann LLP
                                                 92 State Street
                                                 Boston, MA 02109
                                                 Tel: (617) 723-7700
                                                 Fax: (617) 227-0313
                                                 jfriedmann@rflawyers.com
                                                 rrudolph@rflawyers.com

                                                 RICARDO G. CEDILLO
                                                 Davis, Cedillo & Mendoza, Inc.

                                               42
        Case 1:19-cv-11457-IT Document 140 Filed 02/18/21 Page 43 of 43




                                                 755 E. Mulberry Ave., Ste 500
                                                 San Antonio, Texas 78212
                                                 Tel: (210) 822-6666
                                                 Fax: (210) 822-1151
                                                 rcedillo@lawdcm.com

                                CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of February 2021, I will electronically file this
document through the CM/ECF system, which will then send a notification of such filing (NEF)
to the following:

John A. Tarantino, Esq.
Patricia K. Rocha, Esq.
Nicole Benjamin, Esq.
William K. Wray, Jr., Esq.
Adler Pollock & Sheehan P.C.
One Citizens Plaza, 8th Floor
Providence, RI 02903
Tel: (401) 274-7200
Fax: (401) 351-4607
jtarantino@apslaw.com
procha@apslaw.com
nbenjamin@apslaw.com
wwray@apslaw.com


                                                   /s/ Melissa A. Bozeman
                                                   Melissa A. Bozeman




                                              43
